51 F.3d 272
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Duwayne Milford LAMB, Plaintiff-Appellant,v.Richard M. PAJTAS, et al., Defendants-Appellees.
No. 94-1738.
United States Court of Appeals, Sixth Circuit.
March 28, 1995.

Before:  JONES, CONTIE and BATCHELDER, Circuit Judges.

ORDER

1
DuWayne Milford Lamb, a Michigan state prisoner, appeals pro se the dismissal of his complaint alleging a RICO conspiracy, violations of federal and state criminal laws and civil rights violations.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This complaint was filed against plaintiff's ex-wife and the courts, judges, prosecutors, sheriffs, and attorneys involved in Lamb's criminal conviction and his divorce proceeding.  The complaint alleged that all of the defendants had engaged in a RICO conspiracy, in the course of which they had violated a number of criminal statutes as well as Lamb's constitutional rights.  He sought monetary relief and the institution of criminal proceedings against the named defendants.  The district court dismissed the complaint.  This court denied Lamb's motion to proceed in forma pauperis on the appeal.  He has now paid the filing fee.


3
Upon review, we conclude that the dismissal of this complaint was proper, as the court was not required to conjure up unpleaded facts which might turn a frivolous claim into a substantial one.  See Scheid v. Fanny Farmer Candy Shops, Inc., 859 F.2d 434, 437 (6th Cir.1988).  The district court, in its very thorough memorandum opinion, pointed out the deficiencies in plaintiff's complaint, including his failure to allege the elements of a RICO claim, see Frank v. D'Ambrosi, 4 F.3d 1378, 1386 (6th Cir.1993) (per curiam), his failure to allege facts to support any of the underlying criminal or civil rights violations, and the absolute and qualified immunity of the defendants.


4
In his brief on appeal, Lamb includes a statement of facts which was never presented to the district court in response to the defendants' motions to dismiss.  This court addresses the case presented to the district court and not a better case fashioned after judgment has been entered.  White v. Anchor Motor Freight, Inc., 899 F.2d 555, 559 (6th Cir.1990).  Lamb also alleges bias on the part of the district court judge.  This argument is without foundation.  See Liteky v. United States, 114 S.Ct. 1147, 1158 (1994).


5
Accordingly, the district court's judgment is affirmed for the reasons stated in its memorandum opinion.  Rule 9(b)(3), Rules of the Sixth Circuit.  All pending motions are denied.